                Case 2:12-cr-00149-TSZ Document 55 Filed 02/12/21 Page 1 of 5




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8      UNITED STATES OF AMERICA,

 9                           Plaintiff,

           v.                                           CR12-149 TSZ
10
                                                        ORDER
11
        PHILLIP LEE TAYLOR,
12                           Defendant.
13
            THIS MATTER comes before the Court on defendant’s motion for compassionate
14
     release, docket no. 46. Having reviewed all papers filed in support of, and in opposition
15
     to, the motion, the Court enters the following order DENYING the motion.
16
     Background
17
            Defendant was sentenced on December 6, 2012, to 144 months in the custody of
18
     the United States Bureau of Prisons (“BOP”). See Judgment (docket no. 42). Defendant
19
     is currently incarcerated at the Federal Correctional Institution (“FCI”) at Big Spring,
20
     Texas, and has a projected release date of January 10, 2022. He seeks immediate release
21
     on the ground that his medical conditions (heart condition, hypertension, and obesity)
22

23 ORDER - 1
                 Case 2:12-cr-00149-TSZ Document 55 Filed 02/12/21 Page 2 of 5




 1
     increase the possibility of acute illness or death from Coronavirus Disease 2019
 2
     (“COVID-19”). Defendant, however, has previously tested positive for the coronavirus
 3
     that causes COVID-19, and during the ensuing 10-day quarantine period, he remained
 4
     asymptomatic. Three months later, on the eve of filing his motion for compassionate
 5
     release, defendant reported experiencing shortness of breath and received a steroid
 6
     medication. Def. Ex. 2 (docket no. 48 at 60-62); Gov’t Ex. A (docket no. 52-1). The
 7
     record does not support his assertion that further treatment is required.
 8
     Discussion
 9
               A sentence is generally considered final and may not be altered except in limited
10
     circumstances. See 18 U.S.C. § 3582(b); see also Dillon v. United States, 560 U.S. 817,
11
     824 (2010). Pursuant to the First Step Act of 2018, however, a defendant may directly
12
     request a reduction in the term of incarceration after exhausting administrative remedies. 1
13
     See 18 U.S.C. § 3582(c)(1)(A).
14
     A.        Conditions at FCI Big Spring
15
               Defendant bears the burden of establishing “extraordinary and compelling
16
     reasons” justifying a reduction in his sentence. See United States v. Powers,
17
     No. CR15-166, 2020 WL 3605748, at *1 (W.D. Wash. July 2, 2020); see also 18 U.S.C.
18
     § 3582(c)(1)(A)(i). In determining whether “extraordinary and compelling reasons”
19
     exist, the Court considers the “helpful guidance” offered by the application notes to
20

21
     1
22       The parties agree that defendant has met the prerequisite of exhaustion.

23 ORDER - 2
              Case 2:12-cr-00149-TSZ Document 55 Filed 02/12/21 Page 3 of 5




 1
     United States Sentencing Guideline (“USSG”) § 1B1.13. See United States v. Lineberry,
 2
     No. CR17-175, 2020 WL 6685044, at *1 (W.D. Wash. Nov. 12, 2020). Defendant
 3
     contends that the conditions at FCI Big Spring and BOP’s practices render him unable to
 4
     engage in the self-care necessary to avoid re-infection with the coronavirus that causes
 5
     COVID-19. This argument misconstrues the application notes to USSG § 1B1.13, which
 6
     envision that a defendant’s physical and/or mental condition constitutes an “extraordinary
 7
     and compelling” reason for compassionate release when it is so compromised that it can
 8
     no longer be managed in prison. See United States v. Reynolds, No. CR18-131, 2020 WL
 9
     3266532, at *4 (W.D. Wash. June 17, 2020); Riley v. United States, No. CR14-113, 2020
10
     WL 1819838, at *7 (W.D. Wash. Apr. 10, 2020). By focusing on external factors
11
     inherent in confinement or the facility or arising from BOP’s procedures, defendant
12
     merely identifies factors affecting the risk of contagion for everyone at the correctional
13
     institution, and offers no means of identifying specific individuals deserving of
14
     compassionate release. See Powers, 2020 WL 3605748, at *2.
15
     B.     Safety of the Community
16
            A defendant may be granted compassionate release only if he or she is “not a
17
     danger to the safety of any other person or to the community,” as evaluated in the manner
18
     outlined in 18 U.S.C. § 3142(g). USSG § 1B1.13(2). Having considered the relevant
19
     factors, namely (i) the nature and circumstances of the charged offense, (ii) the history
20
     and characteristics of the defendant, and (iii) the nature and seriousness of the danger to
21
     any person or the community that would be associated with the defendant’s release, see
22

23 ORDER - 3
              Case 2:12-cr-00149-TSZ Document 55 Filed 02/12/21 Page 4 of 5




 1
     18 U.S.C. §§ 3142(g)(1), (3), & (4), and 3553(a)(1) & (2)(C), the Court concludes that,
 2
     even if defendant could demonstrate “extraordinary and compelling reasons” to support
 3
     his motion, he has not made the requisite showing that his immediate release would not
 4
     pose a risk to the “the safety of any other person or to the community.”
 5
            Defendant is a repeat offender, having previously been convicted of a child
 6
     pornography offense and having violated the terms of his supervised release in the prior
 7
     case by again possessing pornographic materials. See Presentence Report at ¶¶ 36 & 40
 8
     (docket no. 37). In this matter, defendant engaged in efforts to evade detection, by
 9
     stealing a laptop from his employer and representing to law enforcement officers that the
10
     device was the one he had taken with him on a trip to Alabama. See Gov’t Sentencing
11
     Memo. at 3 (docket no. 39). Defendant’s crime of choice requires nothing more than
12
     access to the Internet, and defendant’s plan of release to a halfway house for 12 months
13
     does nothing to satisfy the Court that defendant will not revert to the same illegal conduct
14
     or worse. See United States v. Blouin, No. CR16-307, 2020 WL 5645050 (W.D. Wash.
15
     Sept. 22, 2020); United States v. Sims, No. CR18-262, 2020 WL 2838611 (W.D. Wash.
16
     June 1, 2020); see also United States v. Ramey, No. CR13-368, 2020 WL 4226543
17
     (W.D. Wash. July 23, 2020). Defendant’s potential for reoffending is particularly
18
     concerning in light of the difficulties in monitoring his behavior that result from social
19
     distancing and other protocols designed to avoid the transmission of the coronavirus that
20
     causes COVID-19. Because defendant poses a serious danger to the community if he is
21

22

23 ORDER - 4
              Case 2:12-cr-00149-TSZ Document 55 Filed 02/12/21 Page 5 of 5




 1
     released prematurely from prison, defendant’s motion for compassionate release is
 2
     DENIED.
 3
     Conclusion
 4
           For the foregoing reasons, the Court ORDERS:
 5
           (1)    Defendant’s motion for compassionate release, docket no. 46, is DENIED;
 6
     and
 7
           (2)    The Clerk is directed to send a copy of this Order to all counsel of record.
 8
           IT IS SO ORDERED.
 9
           Dated this 12th day of February, 2021.
10

11

12
                                                     A
                                                     Thomas S. Zilly
13                                                   United States District Judge

14

15

16

17

18

19

20

21

22

23 ORDER - 5
